Exhibit 10.3

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.

 

SUBSCRIPTION AGREEMENT

and

LETTER OF INVESTMENT INTENT

 

PetroShare Corp.

7200 S. Alton Way, Suite B-220

Centennial, CO 80112

 

Gentlemen:

 

The undersigned (“Subscriber”) wishes to subscribe for units of PetroShare Corp.
(the “Company”).  Each unit is comprised of one unsecured convertible promissory
note in the principal amount of $50,000 (“Notes”) and warrants to purchase
33,333 shares of the Company’s common stock (“Units”).  The Subscriber
understands that once this Subscription Agreement is completed, it should be
returned to GVC Capital LLC as the Placement Agent at 5350 S. Roslyn Street,
Suite 400, Greenwood Village, CO 80111, together with a check or wire transfer
for the amount of the subscription.

 

1.                                      Subscription Commitment.  The Subscriber
hereby subscribes for the purchase of ________ Units at a purchase price of
$50,000.00 per Unit for an aggregate purchase price set forth below.  No
subscription will be accepted for less than $50,000.00 except in the sole
discretion of the Company.  The full purchase price is paid contemporaneously in
the form of cashier’s check or by wire transfer to “PetroShare Corp. Escrow
Account.”

 

$______________________

Amount of Subscription

 

The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the sole discretion of the
Company and is to be evidenced by the Company’s execution of this Subscription
Agreement where indicated.  If the subscription is rejected, the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder.  Unless and until rejected by the Company,
this subscription shall be irrevocable by the Subscriber.  The Subscriber
acknowledges that the Company has the right to close the subscription books at
any time without notice and to accept or reject any subscription, in whole or in
part, in its sole discretion.

 

The subscriber further understands that the Units are being sold on a 20 Unit
minimum, “all or none,” 120 Unit “best efforts” basis.  Accordingly, the
proceeds from the sale of the first 20 Units will be deposited in escrow with
the Escrow Agent for the offering and not dispersed unless and until the minimum
offering amount is received and collected by the Escrow Agent.

 

2.                                      Representations and Warranties.  In
order to induce the Company to accept this subscription, the Subscriber hereby
represents and warrants to, and covenants with, the Company as follows:

 

(a)                                 Receipt of Document and Access To
Information.  Subscriber has been provided with a copy of the Company’s
Confidential Private Placement Memorandum (the “Memorandum”) dated

 

--------------------------------------------------------------------------------


 

December 16, 2016.  Subscriber has carefully reviewed and is familiar with the
terms of the Memorandum, including the “Risk Factors” contained therein.  The
Subscriber has been given access to full and complete information regarding the
Company, and has utilized such access to the Subscriber’s satisfaction for the
purpose of obtaining such information as the Subscriber has reasonably
requested; and, particularly, the Subscriber has been given reasonable
opportunity to ask questions of, and receive answers from, representatives of
the Company concerning the terms and conditions of the offering and to obtain
any additional information, to the extent reasonably available.

 

(b)                                 Reliance.  The Subscriber has relied on
nothing other than the Memorandum in deciding whether to make an investment in
the Company.  Except as set forth in the Memorandum, no representations or
warranties have been made to the Subscriber by the Company, any selling agent of
the Company, or any agent, employee, or affiliate of the Company or such selling
agent.

 

(c)                                  Economic Loss.  The Subscriber believes
that an investment in the Units is suitable for the Subscriber based upon the
Subscriber’s investment objectives and financial needs.  The Subscriber  (i) has
adequate means for providing for the Subscriber’s current financial needs and
personal contingencies:  (ii) has no need for liquidity in this investment; 
(iii) at the present time, can afford a complete loss of such investment; and 
(iv) does not have overall commitments to investments which are not readily
marketable and disproportionate to the Subscriber’s net worth, and the
Subscriber’s investment in the Units will not cause such overall commitments to
become excessive.

 

(d)                                 Sophistication.  The Subscriber, in reaching
a decision to subscribe, has such knowledge and experience in financial and
business matters that the Subscriber is capable of reading and interpreting
financial statements and evaluating the merits and risk of an investment in the
Units and has the net worth to undertake such risks.

 

(e)                                  No General Solicitation.  The Subscriber
was not offered or sold the Units, directly or indirectly, by means of any form
of general advertising or general solicitation, including, but not limited to,
the following:  (1) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar medium or broadcast over
television or radio; or (2) any seminar or meeting whose attendees had been
invited by any general solicitation or general advertising.

 

(f)                                   Seek Advice.  The Subscriber has obtained,
to the extent the Subscriber deems necessary, the Subscriber’s own professional
advice with respect to the risks inherent in the investment in the securities,
and the suitability of an investment in the Units in light of the Subscriber’s
financial condition and investment need.

 

(g)                                  Investment Risks.  The Subscriber
recognizes that the Units as an investment involve a high degree of risk,
including those set forth under the Risk Factors contained in the Memorandum.

 

(h)                                 Effect and Time of Representations.  The
information provided by the Subscriber contained in this Subscription Agreement
is true, complete and correct in all material respects as of the date hereof. 
The Subscriber understands that the Company’s determination that the exemption
from the registration provisions of the Securities Act of 1933, as amended (the
“Securities Act”), is based, in part, upon the representations, warranties, and
agreements made by the Subscriber herein.  The Subscriber consents to the
disclosure of any such information, and any other information furnished to the
Company, to any governmental authority or self-regulatory organization, or, to
the extent required by law, to any other person.

 

(i)                                     Restrictions on Transfer; No Market For
Units.  The Subscriber acknowledges that  (i) the purchase of the Units is a
long-term investment;  (ii) the Subscriber must bear the economic risk of

 

2

--------------------------------------------------------------------------------


 

investment for an indefinite period of time because the Units have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, neither the Units, the shares of common stock nor the warrants
can be resold unless they are subsequently registered under said laws or
exemptions from such registrations are available;  (iii) no representation has
been made as to the required holding period for the Units or the common stock; 
(iv) there is presently a very limited trading market for the Units and the
Subscriber may be unable to liquidate the Subscriber’s investment in the event
of an emergency, or pledge the Units as collateral for a loan; and  (v) the
transferability of the Units is restricted and requires conformity with the
restrictions contained in paragraph 3 below and (B) legends will be placed on
the Notes and certificate(s) contained in the Units referring to the applicable
restrictions on transferability.

 

(j)                                    No Backup Withholding.  The Subscriber
certifies, under penalties of perjury, that the Subscriber is NOT subject to the
backup withholding provisions of Section 3406(a)(i)(C) of the Internal Revenue
Code.

 

(k)                                 Restrictive Legend.  Stop transfer
instructions will be placed with the transfer agent for the common stock into
which the Notes are convertible, and a legend will be placed on every Note and
certificate contained in the Units substantially to the following effect:

 

This security has not been registered with the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Act”), in reliance
upon the exemptions from registration provided in the Act and Regulation D under
the Act and have not been registered under any state securities laws.  As such,
the purchase of this security was necessarily with the intent of investment and
not with a view for distribution.  Therefore, any subsequent transfer of this
security or any interest therein will be unlawful unless it is registered under
the Act and any state securities laws or unless an exemption from registration
is available.  Furthermore, it is unlawful to consummate a sale or transfer of
this security or any interest therein, without an opinion of counsel acceptable
to the Company that the proposed transfer or sale does not affect the exemptions
relied upon by the Company in originally distributing the security and that
registration is not required.

 

(l)                                     Placement Agent.  The Subscriber
understands that GVC Capital LLC is acting as placement agent (the “Placement
Agent”) on this transaction.  The Company will pay the Placement Agent a sales
commission of 10% of the gross proceeds of this Offering.  The Placement Agent
may re-allow a portion of the commission to participating selling agents.  The
Company will also sell to the Placement Agent, for nominal consideration,
warrants to purchase 3,333 shares of Common Stock for every Unit sold in this
Offering.  The Warrants will be exercisable at a price of $1.50 per share at any
time on or before December 31, 2021.

 

(m)                             Notice of Change.  The Subscriber agrees that it
will notify the Company in writing promptly (but in all events within thirty
(30) days after the applicable change) of any actual or anticipated change in
any facts or circumstances, which change would make any of the representations
and warranties in this Subscription Agreement untrue if made as of the date of
such change (after giving effect thereto).

 

3.                                      Restricted Nature of the
Units, Investment Intent.  The Subscriber has been advised and understands that 
(a) the Units have not been registered under the Securities Act or applicable
state securities laws and that the securities are being offered and sold
pursuant to exemptions from such laws;  (b) the Memorandum has not been filed
with or reviewed by any federal, state or local securities administrators
because of the limited nature of the offering; and  (c) the Company is under no

 

3

--------------------------------------------------------------------------------


 

obligation to register the Units under the Act or any state securities laws, or
to take any action to make any exemption from any such registration provisions
available.  The Subscriber represents and warrants that the Units are being
purchased for the Subscriber’s own account and for investment purposes only, and
without the intention of reselling or redistributing the same; the Subscriber
has made no agreement with others regarding any of the Units; and the
Subscriber’s financial condition is such that it is not likely that it will be
necessary to dispose of any of such Units in the foreseeable future.  The
Subscriber is aware that, in the view of the SEC, a purchase of such securities
with an intent to resell by reason of any foreseeable specific contingency or
anticipated change in market value, or any change in the condition of the
Company, or in connection with a contemplated liquidation settlement of any loan
obtained for the acquisition of such securities and for which such securities
were pledged, would represent an intent inconsistent with the representations
set forth above.  The Subscriber further represents and agrees that if, contrary
to the foregoing intentions, the Subscriber should later desire to dispose of or
transfer any of such Units in any manner, the Subscriber shall not do so unless
and until  (i) said Units shall have first been registered under the Act and all
applicable securities laws; or  (ii) the Subscriber shall have first delivered
to the Company a written notice declaring such holder’s intention to effect such
transfer and describe in sufficient detail the manner and circumstances of the
proposed transfer, which notice shall be accompanied either by a written opinion
of legal counsel who shall be reasonably satisfactory to the Company, which
opinion shall be addressed to the Company and reasonably satisfactory in form
and substance to the Company’s counsel, to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Act and all
applicable state securities laws, or by a “no action” letter from the SEC to the
effect that the transfer of the Units without registration will not result in
recommendation by the staff of the Commission that action be taken with respect
thereto.

 

4.                                      Residence.  The Subscriber represents
and warrants that the Subscriber is a bona fide resident of, is domiciled in and
received the offer and made the decision to invest in the Units in the state set
forth on the signature page hereof, and the Units are being purchased by the
Subscriber in the Subscriber’s name solely for the Subscriber’s own beneficial
interest and not as nominee for, or on behalf of, or for the beneficial interest
of, or with the intention to transfer to, any other person, trust or
organization, except as specifically set forth in this Subscription Agreement.

 

5.                                      Investor Qualification.  The Subscriber
represents and warrants that the Subscriber is an “accredited investor” as that
term is defined in Regulation D under the Securities Act because the Subscriber
comes within at least one category marked below.  The Subscriber further
represents and warrants that the information set forth below is true and
correct.  ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY
CONFIDENTIAL EXCEPT AS REQUIRED BY LAW.  The Subscriber agrees to furnish any
additional information which the Company deems necessary in order to verify the
answers set forth below.  (Please initial all that apply).

 

Category I

—

The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000.

 

Explanation. In calculation of net worth the Subscriber may include cash, short
term investments, stocks and securities, and equity in property and real estate
(excluding the Subscriber’s principal residence). Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property.

 

 

 

Category II

—

The Subscriber is an individual (not a partnership, corporation, etc.) who

 

4

--------------------------------------------------------------------------------


 

 

 

had an individual net income in excess of $200,000 in each of the last two
years, or joint income with his/her spouse in excess of $300,000 in each of the
last two years, and has a reasonable expectation of reaching the same income
level in the current year.

 

 

 

Category III

—

The Subscriber is an executive officer or director of the Company.

 

 

 

Category IV

—

The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act; a
savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; an
insurance company as defined in Section 2(13) of the Securities Act; a broker or
dealer registered pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or a business
development company as defined in Section 2(a)(48) of the Investment Company
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement income Security Act of 1974, as amended (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000, or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors (this includes
IRAs). (Note: If you check this category, the Company may request additional
information regarding investment company and ERISA issues.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(describe entity)

 

 

 

 

Category V

—

The Subscriber is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(describe entity)

 

 

 

 

Category VI

—

The Subscriber is an entity with total asset in excess of $5,000,000 which was
not formed for the purpose of investing in the Units and which is one of the
following:

____ a corporation; or

____ a partnership; or
____ a business trust; or

 

5

--------------------------------------------------------------------------------


 

 

 

____ a tax-exempt organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(describe entity)

 

 

 

 

Category VII

—

The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories. If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(describe entity)

 

 

 

 

Category VIII

—

The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment.

 

6.                                      Authority.  The undersigned, if other
than an individual, makes the following additional representations:

 

(a)                                 The Subscriber was not organized for the
specific purpose of acquiring the Units;

 

(b)                                 The Subscriber is duly authorized, empowered
and qualified to execute and deliver this Subscription Agreement, to subscribe
for and purchase the Units and to perform its obligations under, and to
consummate the transactions that are contemplated by the Subscription Agreement;
and

 

(c)                                  This Subscription Agreement has been duly
authorized by all necessary action on the part of the Subscriber, has been duly
executed by an authorized officer or representative of the Subscriber, and is a
legal, valid and binding obligation of the Subscriber enforceable in accordance
with its terms.

 

7.                                      Use of Proceeds.  The Subscriber
acknowledges that any proceeds from the sale of the Units will be used by the
Company as described in the Memorandum.

 

8.                                      Compliance with Laws; No Conflict.  The
execution and delivery of the Subscription Agreement by or on behalf of the
Subscriber and the performance of the Subscriber’s obligation under and the
consummation of the transactions contemplated by, the Subscription Agreement do
not and will not conflict with or result in any violation of, or default under,
any provision of any charter, bylaws, trust agreement, partnership agreement or
other governing instrument applicable to the Subscriber, or other agreement or
instrument to which the Subscriber is a party, or by which the Subscriber is, or
any of its assets are, bound, or any permit, franchise, judgment, decree,
statute, rule, regulation or other law applicable to the Subscriber or the
business or assets of the Subscriber.

 

6

--------------------------------------------------------------------------------


 

9.                                      Reliance on Representations.  The
Subscriber understands the meaning and legal consequences of the
representations, warranties, agreements, covenants, and confirmations set out
above and agrees that the subscription made hereby may be accepted in reliance
thereon.  The Subscriber acknowledges that the Company has relied and will rely
upon the representations and warranties of the Subscriber in this Subscription
Agreement.  The Subscriber agrees to indemnify and hold harmless the Company and
any selling agent (including for this purpose their employees, and each person
who controls either of them within the meaning of Section 20 of the Exchange
Act) from and against any and all loss, damage, liability or expense, including
reasonable costs and attorneys’ fees and disbursements, which the Company, or
such other persons may incur by reason of, or in connection with, any
representation or warranty made herein not having been true when made, any
misrepresentation made by the Subscriber or any failure by the Subscriber to
fulfill any of the covenants or agreements set forth herein, or in any other
document provided by the Subscriber to the Company.

 

10.                               Transferability and Assignability.  Neither
this Subscription Agreement nor any of the rights of the Subscriber hereunder
may be transferred or assigned by the Subscriber.  The Subscriber agrees that
the Subscriber may not cancel, terminate, or revoke this Subscription Agreement
or any agreement of the Subscriber made hereunder (except as otherwise
specifically provided herein) and that this Subscription Agreement shall survive
the death or disability of the Subscriber and shall be binding upon the
Subscriber’s heirs, executors, administrators, successors, and assigns.

 

11.                               Agreement Among Lenders.  Subscriber
acknowledges and agrees that the holders of the Notes will become parties to an
Agreement Among Lenders describing certain rights and responsibilities of the
Note holders with regard to the Notes.  Subscriber acknowledges receipt of a
copy of the Agreement Among Lenders and affirms Subscriber’s consent and
agreement to the terms thereof.  Subscriber further agrees that by executing
this Subscription Agreement, Subscriber shall be deemed to have executed and
acknowledged the Agreement Among Lenders subject to the terms and conditions set
forth therein.

 

12.                               Survival.  The representation and warranties
of the Subscriber set forth herein shall survive the sale of the Units pursuant
to this Subscription Agreement.

 

13.                               Notice.  All notices or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or mailed by first class mail, postage prepaid, as
follows:  if to the Subscriber, to the address set forth below; and if to the
Company to the address at the beginning of this Subscription Agreement, or to
such other address as the Company or the Subscriber shall have designated to the
other by like notice.

 

14.                               Counterparts.  This Subscription Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same document.

 

15.                               Governing Law.  This Subscription Agreement
shall be governed by and construed in accordance with the internal laws (and not
the law of conflicts) of the State of Colorado.  The parties hereby consent to
the non-exclusive jurisdiction of the courts of the State of Colorado and any
federal or state court located in Denver, Colorado for any action arising out of
this Subscription Agreement.

 

7

--------------------------------------------------------------------------------


 

16.                               Entire Agreement.  This Agreement, including
the appendices hereto, constitutes the entire agreement, and supersedes all
prior agreements or understandings, among the parties hereto with respect to the
subject matter hereof.

 

In no event will the Company, the Placement Agent, or their affiliates or the
professional advisors engaged by them be liable if for any reason results of
operations of the Company are not as projected in the Memorandum.  Investors
must look solely to, and rely on, their own advisors with respect to the
financial, tax and other consequences of investing in the securities.

 

(Continued on following page)

 

8

--------------------------------------------------------------------------------


 

17.          Title.  Manner in which title is to be held.

Place an “X” in one space below:

(a)   o            Individual Ownership

(b)   o            Community Property

(c)   o            Joint Tenant with Right of Survivorship (both parties must
sign)

(d)   o            Partnership

(e)   o            Tenants in Common

(f)    o            Corporation

(g)   o            Trust

(h)   o            Other (Describe): (see following page)

 

 

 

 

Please print above the exact name(s) in which the Units are to be held.

 

18.          Date of Birth.  (If an individual) — The Subscriber’s date of birth
is _______.

 

SIGNATURES

 

The Subscriber hereby represents that it has read the entire Subscription
Agreement:

 

 

 

Dated:

 

 

INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)

 

 

 

Address to which correspondence should be directed:

 

 

 

 

 

 

 

 

 

Signature (Individual)

 

 

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

 

Signature

 

Tax Identification or Social Security Number

(All record holders should sign)

 

 

 

 

 

 

 

 

Name(s) Typed or Printed

 

Telephone Number

 

 

 

 

 

 

 

 

Email Address

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

 

Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 

9

--------------------------------------------------------------------------------


 

CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY

 

 

 

 

Name of Entity

 

Address to Which Correspondence Should Be Directed

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

*Signature

 

City, State and Zip Code

 

 

 

Its:

 

 

 

 

Title

 

Tax Identification or Social Security Number

 

 

 

 

 

(              )

Name Typed or Printed

 

Telephone Number

 

 

 

 

 

 

 

 

Email Address

 

--------------------------------------------------------------------------------

*If Units are being subscribed for by an entity, the Certificate of Signatory
must also be completed.

 

CERTIFICATE OF SIGNATORY

 

To be completed if Units are being subscribed for by an entity.

 

I, ______________________________________, am
the ______________________________ of _____________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Units, and certify that the Subscription
Agreement and Letter of Investment Intent has been duly and validly executed on
behalf of the Entity and constitutes a legal and binding obligation of the
Entity.

 

IN WITNESS WHEREOF, I have hereto set may hand this ___ day of ________, 2016.

 

 

 

 

 

Signature

 

COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-GVC CUSTOMER

 

Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with GVC Capital, please include a copy of your driver’s license or passport. If
you are an entity, please provide a copy of your articles of incorporation,
trust document, or other identifying document. If you are unable to produce the
information required, we may not be able to complete your investment
transaction.

 

10

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

This Subscription Agreement is accepted as of __________, 20__.

 

 

 

PETROSHARE CORP.

 

 

 

 

 

By:

 

 

 

Stephen J. Foley

 

 

Chief Executive Officer

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------


 

PETROSHARE CORP.

 

SUBSCRIPTION INSTRUCTIONS

 

All persons who wish to subscribe for the securities of PetroShare Corp. (the
“Company”) in accordance with the terms of the Subscription Agreement (attached)
must carefully read and execute the attached documents according to the
following instructions and return them to GVC Capital LLC, 5350 S. Roslyn
Street, Suite 400, Greenwood Village, CO 80111.

 

INSTRUCTIONS

 

1.                                      Complete and execute the Subscription
Agreement as follows:

 

A.            Complete the information on pages 1 and 4-6, if appropriate.

 

B.            Date and sign in the appropriate spaces on page 9 if subscribing
as an individual (includes Community Property, Joint Tenants, Tenants-in-Common)
or on page 10 if subscribing as a Corporation, Partnership, Trust, Retirement
Account or other entity.

 

C.            Be sure to complete the information on the signature page,
including address, telephone number, and Social Security or Tax Identification
Number.

 

2.                                      Return the completed documents,
including an executed Investor Questionnaire, to 5350 S. Roslyn Street,
Suite 400, Greenwood Village, CO 80111 along with your check payable to
“PetroShare Corp. Escrow Account”; or wire your subscription funds to the
PetroShare Corp. escrow account as follows:

 

Receiving Bank Name:

 

Fortis Private Bank

ABA Routing Number:

 

107006428

Account Number:

 

031006459

Name on Account:

 

PetroShare Corp. Escrow Account

 

If you have any questions, please call Mike Donnelly, 720-488-4729.

 

12

--------------------------------------------------------------------------------


 

GVC Capital LLC

Privacy Policy Concerning Clients’ Financial Information Dated January 1, 2016

 

This privacy disclosure statement puts in writing the privacy policies that GVC
follows.   Our policy is based on the recognition that our clients have an
expectation that non-public personal information will be kept confidential.  We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.

 

Information about you is collected in the normal course of business for purposes
of providing services to you.  This information is not collected for resale.  We
provide information to unaffiliated third parties that is necessary for us to
provide services to you.  The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.

 

Categories of Non-public Information We Collect In the Normal Course of
Business:

 

1.   Information you provide in establishing an account.  This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.

 

2.   Information about your transactions.  This includes information obtained
from you concerning a transaction that we have done on your behalf.  We also
have information about assets held for you.  If your account was transferred to
us, we may have received information from another financial institution.  Our
Brokerage services are introduced by us to a clearing firm that effects
transactions and maintains assets for you.  We have access to information about
these transactions and assets.  We anticipate that the clearing firm will
separately provide you with their privacy policies concerning client financial
information that is collected or available to them.

 

Categories of Non-public Information That is Disclosed:

 

We do not disclose any non-public personal information about our clients or
former clients to anyone, except as required or permitted by law.  Examples of
such disclosures include:

 

1.   All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us.  For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.

 

2.   Any information that is compelled to be produced by law, such as pursuant
to a subpoena issued by a court.

 

3.   Information provided with your consent or at your direction, such as
disclosure to a non-affiliated mortgage lender with whom you are applying for a
mortgage loan.

 

4.   Information to a financial institution where your account is transferred.

 

5.  Information provided by us to non-affiliated third parties that assist us in
providing our services to you such as data processing firms that prepare and
print your account statements.

 

Parties to Whom We May Disclose Non-public Information

 

We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:

 

1.              Non-financial Entities.  Such entities include persons we engage
to prepare confirmations, account statements and other account records and
transfer agents to permit the issuance of security certificates to you.

 

13

--------------------------------------------------------------------------------


 

2.              Financial Entities.  Such entities include a clearing firm that
is a securities broker-dealer that we introduce transactions or accounts in
certain types of security products.

 

Our Policies Protecting the Confidentiality of Information About You

 

We restrict access to non-public personal information about you to those
employees and non-affiliated third parties who need to know that information so
as to enable us to provide products and services to you.

 

Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.

 

Non-affiliated third parties include our clearing firm or others that:

 

1.   Prepare confirmations, account statements and other records of your
account.

 

2.   Transmit trade information to securities regulators and other government
agencies as required by applicable rules.

 

3.   Regulate our business in accordance with applicable law.

 

4.   Maintain accounts.

 

5.   Facilitate the clearing and settlement of transactions.

 

6.   Such other parties as permitted by law.

 

We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your non-public personal
information.

 

Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel.  Account executives are provided with
transaction records of accounts that they have responsibility for servicing. 
Electronic records are maintained on secure computers that are password
protected.  Employees undergo background checks as a condition of employment.

 

We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services.  If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.

 

GVC CAPITAL BUSINESS CONTINUITY PLANNING

 

GVC Capital LLC has developed a Business Continuity Plan on how we will respond
to events that significantly disrupt our business.  Since the timing and impact
of disasters and disruptions is unpredictable, we will have to be flexible in
responding to actual events as they occur.  With that in mind, we are providing
you with this information on our business continuity plan.

 

Contacting Us — If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at www.gvccap.com.

 

Our Business Continuity Plan — We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business.  In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption.  Our business continuity plan addresses: data
back up and

 

14

--------------------------------------------------------------------------------


 

recovery; all mission critical systems; financial and operational assessments;
alternative communications with customers, employees, and regulators; alternate
physical location of employees; critical supplier, contractor, bank and
counter-party impact; regulatory reporting; and assuring our customers prompt
access to their funds and securities if we are unable to continue our business.

 

Varying Disruptions — Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole region. 
Within each of these areas, the severity of the disruption can also vary from
minimal to severe.  In a disruption to only our firm or a building housing our
firm, we will transfer our operations to a local site when needed and expect to
recover and resume business within an hour.  In a disruption affecting our
business district, city, or region, we will transfer our operations to a site
outside of the affected area, and recover and resume business within a few
hours.  In either situation, we plan to continue in business, transfer
operations to our clearing firm if necessary, and notify you through our web
site [www.gvccap.com] or a telephone recording from our main line,
[303-694-0862] how to contact us.  If the significant business disruption is so
severe that it prevents us from remaining in business, we will assure our
customer’s prompt access to their funds and securities.

 

For more information — If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO  80111.

 

Complaints, Concerns, or Questions may be directed to:

 

Vicki Barone (303) 694-0862

 

GVC Capital LLC

 

5350 S. Roslyn St. Suite 400

 

Greenwood Village, CO 80111

 

 

15

--------------------------------------------------------------------------------